Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying amended Quarterly Report on Form 10-Q ofJBI Inc. for the quarter endedSeptember30, 2009, I, Ron Baldwin, ChiefFinancial Officer ofJBI Inc. hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such amended Quarterly Report on Form 10-Q for the period ended September30, 2009, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such amended Quarterly Report on Form 10-Q for the period endedSeptember30, 2009, fairly presents, in all material respects, the financial condition and results of operations ofJBI Inc. Date: November 17, 2010 By: /s/ Ron Baldwin Ron Baldwin Chief Financial Officer
